Citation Nr: 0926744	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for left knee 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches 
and left knee impairment are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran's gastroenteritis is related to his active duty 
service.


CONCLUSION OF LAW

Gastroenteritis was incurred in the Veteran's active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2008).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for gastroenteritis is a full grant of the benefits sought on 
appeal, with regard to that issue, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for gastroenteritis because he has problems with 
gastroenteritis since suffering from it in service.  

The Board notes that the Veteran's service treatment records 
dated February 1956 indicate that the Veteran was admitted 
into the hospital at Perrin Air Force Base for severe 
vomiting and was diagnosed with acute gastroenteritis.  As 
such, the Board finds that the Veteran suffered from 
gastroenteritis during active duty service.

The record further provides that the Veteran is currently 
diagnosed with chronic gastroenteritis as noted in the July 
2008 letter from the Veteran's private physician that has 
been treating the Veteran for years.  Additionally, there are 
treatment records and a letter from a private physician which 
states that the Veteran is currently being treated for 
gastritis.  As such, the Board finds that the Veteran has a 
current diagnosis of gastroenteritis.  

Having established that the Veteran has a current diagnosis 
of gastroenteritis and that the Veteran suffered from 
gastroenteritis while in service, the Board further notes 
that there is competent medical evidence that provides a 
nexus opinion between the Veteran's in-service 
gastroenteritis and current diagnosis.  In the July 2008 
letter from the Veteran's treating physician, the doctor 
opines that the Veteran has chronic gastroenteritis which is 
least as likely as not related to the Veteran's active duty 
service.  The Board finds that this establishes the necessary 
nexus between an in-service occurrence and current 
disability.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the Veteran has a current 
diagnosis of gastroenteritis; suffered from episodes of 
gastroenteritis while in service; and there is a competent 
medical opinion, based on treatment of the Veteran, of a 
nexus, or link, between his current diagnosis and his active 
military service.  The Board must therefore conclude that the 
Veteran's gastroenteritis was incurred in service.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim of service 
connection for gastroenteritis.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for gastroenteritis is 
granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for headaches and a left 
knee impairment.  

The Board notes, the Veteran provides a July 2008 letter from 
a private doctor that states that the Veteran currently has 
headaches and a chronic tear of the medial meniscus of the 
left knee.  The private examiner states that the Veteran 
reported having injured his left knee while in service.  In 
this regard, the private physician opines that the Veteran's 
current chronic left knee issues are probably related to the 
Veteran's in-service injury.  The private physician also 
notes that the Veteran was treated in service for chronic 
headaches and that the Veteran still currently suffers from 
headaches.  Therefore, the Board finds that the Veteran 
should be afforded compensation and pension examinations to 
consider the effect of the Veteran's in-service left knee 
injury and chronic headaches on his current left knee 
impairment and his headaches.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not previously been 
afforded compensation and pension examinations with regard to 
the issues of entitlement to service connection for headaches 
and a left knee impairment.  The Board notes that there is 
competent evidence of a current diagnosis of chronic 
headaches as well as a current diagnosis of a left knee 
impairment.  Additionally, the Board notes that the service 
treatment records note treatment for both headaches and a 
left knee injury.  Finally, as noted above, a possible nexus 
opinion was provided regarding the relationship between the 
in-service incidents and the Veteran's current diagnoses.  As 
such the Board finds that the requirements under McLendon 
have been met and the Veteran should be afforded an 
examination to establish definitive etiology with regard to 
the Veteran's chronic headaches and left knee impairment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of his chronic headaches.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
chronic headaches are more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any left 
knee condition that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
address whether or not any left knee 
condition found on examination is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to the Veteran's 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.
 
3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


